195 S.W.3d 523 (2006)
Tabitha MADISON, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 64920.
Missouri Court of Appeals, Western District.
July 11, 2006.
Robert E. Wonder, Kansas City, MO, for appellant.
Marilyn G. Green, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Tabitha Madison appeals three decisions of the Labor and Industrial Relations Commission. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The decisions of the Commission are affirmed. Rule 84.16(b).